DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 07/06/2022.  

Response to Arguments
Applicant's arguments/remarks filed on 07/06/2022 with respect to claim(s) 1 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akhter et al. (U.S. Pat. 9553954) in view of Kimura et al. (U.S. Pub. 20120170481). 
Regarding claim 8 Akhter disclose a method, performed by a digital apparatus, of transmitting and receiving data, the method comprising: 
receiving compressed data col. 8, lines 37-40, “In a downlink mode of operation, compressed signal data may be received at compression module 402 from one or more of the remote radio units over the communication link 440”; 
setting a compression parameter to be applied to each of the plurality of blocks col. 9, lines 43-44, “The packet segment compression parameters are then used to compress and decompress the data packet”; and 
expanding the received data in units of the blocks, based on the set compression parameter col. 9, lines 39-43, “a data packet received at the compressor is divided into a plurality of segments and at least one packet segment compression parameter is estimated for each of the segments in the data packet”.  
Akhter does not specifically disclose dividing a frequency domain and a time domain into a plurality of blocks However, Kimura teaches, para. 85, “Each square corresponds to each of resource blocks divided in the time domain and the frequency domain”. Kimura further teaches based on scheduling information shared between the digital apparatus and a radio frequency (RF) apparatus, para. 85, “A resource block to be used for reception or transmission of a radio signal is typically determined by a base station to which the relay station belongs and is notified as scheduling information”, each of the plurality of blocks having a similar signal characteristic, para. 100, “the communication control unit 180 may cause the wireless transmission unit 118 to transmit, in one block, data contained in two or more radio signals received in different blocks”
Akhter and Kimura are analogous because they pertain to the field of wireless communication networks and, more specifically, to managing parameters.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Kimura in the system of Akhter to allow the system to allow the system to take advantage of the same features and properties during the processing of the signal. The motivation for doing so would have been to increment the efficiency of data compression.
Regarding claim 9 Akhter disclose wherein the setting of the compression parameter comprises: measuring the signal characteristic in each of the plurality of blocks col. 10, lines 54-57, “The packet segment compression parameter estimation module 610 then analyzes the characteristics of each of the packet segments and calculates packet segment compression parameters for each of the packet segments”; and - 24 -0502-0648 (GA-201709-002-1-US0, SH-57664-US-SR)
English Translation setting the compression parameter to be applied to each of the plurality of blocks, based on the measured signal characteristic col. 10, lines 60-64, “The calculated packet segment compression parameters may include, but are not limited to, the level of signal degradation for the packet segment, the redundancy method to be used for the packet segment and the encoding scheme to be employed in the compression of the packet segment”.  
Regarding claim 14 the limitations of claim 14 are rejected in the same manner as analyzed above with respect to claim 8.
Claim 1 recites an apparatus corresponding to the method of claim 8 and thus is rejected under the same reason set forth in the rejection of claim 8.
Claim 7 recites an apparatus corresponding to the method of claim 14 and thus is rejected under the same reason set forth in the rejection of claim 14.
Claims 3-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Akhter et al. (U.S. Pat. 9553954) in view of Kimura et al (U.S. Pub. 20120170481) further in view of Chang et al. (U.S. Pub. 20180287673).
Regarding claim 10 Akhter and Kimura do not specifically disclose wherein the plurality of blocks are blocks divided into a preset number of symbol units with respect to the time domain, and wherein the measuring of the signal characteristic comprises: setting a region corresponding to a first symbol in each of the plurality of blocks as a measurement section. However, Chang teach, para. 65-67, Fig. 1-2, “As detailed regarding FIG. 1 and FIG. 2, base station 300 may implement an uplink MIMO scheme in order to receive uplink data from UE.sub.1-UE.sub.K using shared uplink wireless (time and frequency) resources. UE.sub.1-UE.sub.K may each transmit reference signals along with uplink traffic and control data, such as e.g. by transmitting reference signals during certain symbol periods (i.e. by multiplexing reference symbols within an uplink data stream also containing traffic and control data symbols)”; and measuring the signal characteristic in the measurement section para. 67-68, Fig. 1-2, “in an LTE network configuration, UE.sub.1-UE.sub.K may each transmit DMRS symbols, such as by time-multiplexing DMRS symbols into an uplink data stream containing further data symbols. DMRS may then be utilized in order to wireless obtain channel estimates and recover data”.  
Akhter, Kimura and Chang are analogous because they pertain to the field of wireless communication networks and, more specifically, to cell selection.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Chang in the system of Akhter and Kimura to allow the system to maintain the same signal features and parameters during the communication and facilitate the control and analysis of the medium. The motivation for doing so would have been to increment the efficiency of transmission and reception in the network.
Regarding claim 11 Akhter and Kimura do not specifically disclose wherein the expanding of the received data in units of the blocks comprises expanding data corresponding to the measurement section based on a pre-stored compression parameter. However, Chang teach, para. 104-105, “BBU 510 may therefore extend the use of SRS data symbols past the conventional application of frequency dependent scheduling (channel quality measurement) in order to apply SRS symbols for channel response estimation and compression filter calculation”.  
Akhter, Kimura and Chang are analogous because they pertain to the field of wireless communication networks and, more specifically, to cell selection.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Chang in the system of Akhter and Kimura to allow the system to maintain the same signal features and parameters during the communication and facilitate the control and analysis of the medium. The motivation for doing so would have been to increment the efficiency of transmission and reception in the network.
Regarding claim 12 Akhter and Kimura does not specifically disclose wherein the setting of the compression parameter comprises setting a compression parameter to be applied to a remaining section other than the measurement section in each of the plurality of blocks, based on the measured signal characteristic. However, Chang teach, para. 58, “RRU 306 may therefore further include CE and compression hardware 306c, which may be composed of digital processing circuitry. RRU 306 may thus require extra calculation and processing hardware, which may be utilized in order to perform channel estimation and calculate compression filters”.  
Akhter, Kimura and Chang are analogous because they pertain to the field of wireless communication networks and, more specifically, to cell selection.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Chang in the system of Akhter and Kimura to allow the system to maintain the same signal features and parameters during the communication and facilitate the control and analysis of the medium. The motivation for doing so would have been to increment the efficiency of transmission and reception in the network.
Regarding claim 13 Akhter disclose wherein the setting of the compression parameter comprises setting the compression parameter to be applied to each of the plurality of blocks, based on scheduling information shared between the digital apparatus and an RF apparatus col. 9, lines 41-44, “at least one packet segment compression parameter is estimated for each of the segments in the data packet. The packet segment compression parameters are then used to compress and decompress the data packet. Utilizing compression parameters that are specific to an individual segment of the data packet provides near optimal compression performance characterized by minimum degradation to the data and an acceptable peak compression jitter”.  
Regarding claims 3-5 the limitations of claims 3-5, respectively, are rejected in the same manner as analyzed above with respect to claims 10-12, respectively.
Regarding claim 6 the limitations of claim 6 are rejected in the same manner as analyzed above with respect to claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imamura et al (U.S. Pub. 20090081967) which discloses method and technique for a wireless transmitter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raul Rivas whose telephone number is (571)270-5590.  The examiner can normally be reached on Monday - Friday from 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471
 
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471